      Case 3:13-cv-01535-L Document 78 Filed 09/10/19        Page 1 of 3 PageID 19240


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

RANDY ETHAN HALPRIN,                          §
                                              §
                  Petitioner,                 §
                                              §
v.                                            § CAUSE NO. 3:13-cv-1535-L
                                              §
LORIE DAVIS, Director, Texas                  §
Department of Criminal Justice,               § CASE INVOLVING THE DEATH
Correctional Institutions Division,           § PENALTY
                                              §
                  Respondent.                 §



                                  NOTICE OF APPEAL


         Notice is given that Petitioner, Randy Ethan Halprin, appeals to the United States

Court of Appeals for the Fifth Circuit from the District Court’s Order Transferring

Potentially Successive Petition, ECF No. 77, entered in this case on August 28, 2019. See In

re Bradford, 660 F.3d 226, 229 (5th Cir. 2011) (“We now hold that this Court has jurisdiction

over appeals from orders that transfer successive motions to this Court.”). This notice is

made pursuant to Federal Rule of Appellate Procedure 4(a)(1)(A).

///

///

///

///
 Case 3:13-cv-01535-L Document 78 Filed 09/10/19      Page 2 of 3 PageID 19241


DATED: September 10, 2019.        Respectfully submitted,

                                  /s/ Paul E. Mansur
                                  PAUL E. MANSUR
                                  Texas Bar No. 796078
                                  P.O. Box 1300
                                  Denver City, Texas 79323
                                  (806) 592-2797 (tel.)
                                  (806) 592-9136 (fax)
                                  paul@paulmansurlaw.com

                                  MAUREEN FRANCO
                                  FEDERAL PUBLIC DEFENDER

                                  /s/ Tivon Schardl
                                  TIVON SCHARDL
                                  CAPITAL HABEAS UNIT CHIEF
                                  Florida Bar No. 73016
                                  TIMOTHY GUMKOWSKI
                                  ASSISTANT FEDERAL DEFENDER
                                  Texas Bar No. 24104788
                                  Federal Defender Office
                                  919 Congress, Suite 950
                                  Austin, Texas 78701
                                  737-207-3007 (tel.)
                                  512-499-1584 (fax)
                                  Tivon_schardl@fd.org
                                  Tim_gumkowski@fd.org

                                  Attorneys for Petitioner/Appellant




                                    2
  Case 3:13-cv-01535-L Document 78 Filed 09/10/19                Page 3 of 3 PageID 19242


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of September 2019, I electronically filed the

foregoing Notice of Appeal with the Clerk of Court using the CM/ECF system which will

send notification of such filing to the following:

       Jennifer Wren Morris
       Assistant Attorney General
       P.O. Box 12548, Capital Station
       Austin, Texas 78711

                                             /s/ Tivon Schardl
                                             Tivon Schardl




                                                3
